Citation Nr: 9926527	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-07 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1982 to 
October 1992, including service in Southwest Asia during the 
Persian Gulf War.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Houston Regional 
Office (RO) July 1994 rating decision which denied service 
connection for bronchitis and a bilateral foot disorder.  The 
issues of service connection for bronchitis and a bilateral 
foot disorder were before the Board in February 1998, at 
which time they were remanded for further development of the 
evidence.

By October 1998 rating decision, the RO granted service 
connection for a right foot disability, and assigned it a 10 
percent rating.  As the veteran has not disagreed with the 
rating assigned, such "downstream" issue is not now in 
appellate status.  See Holland v. Gober, 10 Vet. App. 433, 
435-36 (1997) (per curiam) (citing Hamilton v. Brown, 4 Vet. 
App. 528, 538 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 
1994); see also Grantham v. Brown, 114 F 3d. 1156, 1158-59 
(1997).

Appellate review of the claim of service connection for a 
left foot disorder is deferred pending completion of the 
development requested below in the remand portion of this 
decision.


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran currently has bronchitis, nor is there any link 
shown between any such disability and her military service.



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for bronchitis.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she currently has bronchitis, and 
that it began during her period of active service; thus, she 
argues that service connection is warranted for bronchitis.

Before reaching the merits of the veteran's claim, the 
threshold question is whether the veteran has presented 
evidence that her claim of service connection is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meritorious on its own or capable of 
substantiation.  Id. at 81.  An allegation alone is not 
sufficient; the appellant must submit evidence in support of 
her claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Copies of the veteran's service medical records disclose that 
an examination of her lungs and chest revealed normal 
findings at the time of her December 1982 service entrance 
medical examination.  In March 1988, she was seen with 
complaints of a cough and nasal congestion.  She was assessed 
as having probable resolving bronchitis.  A March 1989 record 
shows that she was seen with complaints of chest pain.  The 
assessment was chest pain of unknown etiology.  In May 1989, 
an examination of her chest revealed that it was clear to 
auscultation.  A December 1991 record shows that she was seen 
with complaints of congestion.  An examination of her chest 
revealed rhonchi.  She was assessed as having bronchitis.  
The September 1992 service separation medical examination 
shows that no abnormality was noted relative to her lungs and 
chest.  

VA outpatient treatment records, dated from May 1993 to May 
1997, reveal no report or clinical finding of the presence of 
bronchitis.  In May 1994, it was noted that the veteran had 
had a cough, and that a doctor had given her Robitussin.  
Examination of her respiratory system revealed that she 
breathed normally.  The remainder of the records show that 
examinations of her chest and lungs revealed normal findings.

On VA medical examination in May 1997, the veteran reported 
that she had not experienced any respiratory problems since 
1992.  It was noted that she did not have any clinical 
dyspnea.  Examination of her lungs revealed that they were 
clear to auscultation and percussion.  Her breath sounds were 
normal and no rales, wheezes or rhonchi were present.  X-ray 
examination of her chest revealed a right middle lobe 
granuloma.  The diagnostic impression was acute bronchitis in 
1992.

On VA medical examination in August 1998, the veteran 
reported that she had not experienced any respiratory 
problems for the previous three years.  Examination of her 
lungs revealed that they were clear to auscultation and 
percussion.  No rales, wheezes or rhonchi were present.  
Breath sounds throughout both of lung fields were described 
as good by the examiner.  The diagnosis was reactive airways 
disease.  Later that month, VA pulmonary function testing 
revealed that the veteran had moderate obstructive disease of 
small airways with excellent response to bronchodilator.

On VA medical examination in November 1998, the veteran 
reported that her ability to walk and climb stairs had been 
limited by her breathing.  She also reported that she did not 
experience any wheezing or shortness of breath.  She 
indicated that she had had asthma as a child.  An examination 
of her lungs revealed that they were clear to auscultation 
and percussion.  No rales, wheezes or rhonchi were present.  
Breath sounds throughout both of lung fields were described 
by the examiner as good.  The diagnosis was moderate airways 
disease.  The examiner commented that, on review of the 
claims folder, the veteran's airways disease was not service 
connected because she had a history of respiratory disease as 
a child.  Based on such review of the evidence, it was noted 
by the examiner that her respiratory disease was not of 
service origin.

On the basis of the foregoing evidence, the Board finds that 
the veteran has not presented evidence of a well-grounded 
claim of service connection for bronchitis.  There is no 
competent medical evidence of record which establishes that 
the veteran currently has bronchitis, much less that it is of 
service origin.  In particular, while her service medical 
records show that she was diagnosed as having episodes of 
bronchitis on two isolated occasions, they also show that she 
did not have bronchitis, or residuals thereof, at the time of 
her service separation.  In addition, the VA outpatient 
treatment records and examination reports are totally devoid 
of any post-service report or finding of bronchitis.  
Moreover, although the most recent VA examination report 
shows that she was diagnosed as having a moderate reactive 
airway disease, it also shows that such respiratory disease 
began prior to her period of service, and the examiner 
specifically commented that, based on his review of the 
claims folder, it did not have its origin in service.  Thus, 
as there is no competent medical evidence of record which 
establishes that the veteran currently has bronchitis of 
service origin, her claim of service connection for 
bronchitis may not be viewed as well grounded.  Caluza, 7 
Vet. App. at 506.

The Board has considered the veteran's contentions regarding 
the etiology of her claimed bronchitis.  However, as lay 
person, she is not competent to render an opinion as to 
medical diagnosis, etiology or causation.  See Espiritu v. 
Derwinski, 
2 Vet. App. 492 (1992).

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor.  However, application of the benefit-of-the-doubt rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is decidedly 
not the case in this instance where, as reported earlier, 
there is no competent medical evidence of record which 
establishes that the veteran currently has bronchitis of 
service origin.

The Board has considered and denied this claim on a ground 
different from that of the RO, which denied the claim on the 
merits.  However, the veteran has not been prejudiced by the 
decision as the RO, in assuming that the claim was well 
grounded, accorded the veteran greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection for bronchitis is denied.


REMAND

As noted above, the issue of service connection for a 
bilateral foot disorder was before the Board in February 
1998.  At that time, the issue was remanded and the RO was 
instructed that, if any benefit sought on appeal was not 
granted, the veteran and her representative should be 
provided a supplemental statement of the case and an 
opportunity to respond thereto.

In this case, the Board observes that the RO did not fully 
comply with the directives outlined in the remand of February 
1998.  In particular, as reported earlier, by October 1998 
rating decision, the RO granted service connection for a 
right foot disability (pes planus and stress reaction); 
however, it did not readjudicate, or issue a supplemental 
statement of the case on the issue of service connection for 
a left foot disorder.  This, despite the fact that May 1997 
and August 1998 VA podiatry examinations of the veteran 
concluded with diagnoses of stress reaction of the metatarsal 
bones of both feet.  

While the Board regrets further delay, the U.S. Court of 
Appeals for Veterans Claims recently held that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders and imposes on the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the Board finds that the veteran would be 
prejudiced if she is not given an opportunity to submit 
evidence or argument on the issue of service connection for a 
claimed left foot disorder.  Bernard, 4 Vet. App. at 393.

In light of the foregoing, the case is REMANDED for the 
following action:

The RO should readjudicate the issue of 
entitlement to service connection for a 
left foot disorder, and in so doing, 
specifically document consideration of 
38 C.F.R. § 3.317 (1998).

If the remaining benefit sought on appeal is not granted, the 
RO should issue a supplemental statement of the case and 
provide the veteran and her representative an opportunity to 
respond.  Then, the case should be returned to the Board for 
further review.  The appellant may submit additional evidence 
and argument on the matter remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

